129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John Kenneth Leo Austin, Plaintiff-Appellant,v.Paul D. MERRITT, Jr.;  City of Lincoln, Attorney's Office;Joel Lonowski;  Paul Hanshaw, Lincoln Police Department;Tom Cassidy, Chief of Police, Lincoln Police Department;  EdSheridan, Lincoln Police Department;  Appeal from the UnitedStates Michael Thurber, Lancaster County District Court forthe Corrections Department;  Michael District of Nebraska.Johanns, Mayor;  Darlene Tussing, Chairman, Lancaster CountyCommissioner;  Helen Boosalis, Ex-Mayor;  Jane M. Ford,Director, City of Lincoln Department of Health;  DanielWalker, President, South Salt Creek NeighborhoodAssociation;  Paul Drotzmann, R.E.H.S.;  Sam Weinberg;Maxine Keys;  Unknown Does, 1 to 99, Defendants-Appellees.
No. 97-1767.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 29, 1997Filed:  Nov. 3, 1997

Appeal from the United District Court for the District of Nebraska.  [UNPUBLISHED]
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John Kenneth Leo Austin appeals from the district court's1 Federal Rule of Civil Procedure 8(a)(2) dismissal of his action.  Having reviewed the record and the parties' briefs, we conclude that the district court's judgment was correct and that an extended opinion is not warranted.  See 8th Cir.  R. 47B.


2
We also deny the motions to dismiss this appeal.


3
Accordingly, we affirm.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendations of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska